Citation Nr: 0300252	
Decision Date: 01/07/03    Archive Date: 01/15/03

DOCKET NO.  95-01 661	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs VA 
Regional Office RO in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for residuals of a left 
foot injury.


REPRESENTATION

Appellant represented by:	Maryland Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Osborne, Counsel


INTRODUCTION

The veteran had active military service from May 1969 to 
February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Baltimore, Maryland.  In that decision, the RO 
denied the veteran's claims of service connection for 
residuals of a left foot injury.  The veteran appealed the 
adverse determination.  In an August 2000 decision, the 
Board denied, as not well grounded, the veteran's claim 
for service connection for residuals of a left foot 
injury.  In October 2000, the veteran's motion for 
reconsideration of the August 2000 Board decision was 
denied.

Subsequently, the veteran appealed the Board's August 2000 
decision to United States Court of Appeals for Veterans 
Claims (Court).  In March 2001, the Secretary of the VA, 
by and through counsel, filed a motion with the Court, 
requesting that the Board decision be vacated and the case 
remanded for consideration of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (November 9, 2000).  The appellant did not oppose the 
motion.  By a June 2001 order, the Court granted the 
motion and vacated the Board's decision.  The case was 
thereafter remanded to the Board.

In February 2002, the Board remanded the claim to the RO 
for further development.


FINDINGS OF FACT

A left foot disorder, to include degenerative joint 
disease, was not shown during service or within one year 
thereafter, and is not shown to be related to any incident 
of service.



CONCLUSION OF LAW

A left foot disorder, to include degenerative joint 
disease, were not incurred in or aggravated by military 
service; and degenerative joint disease of the left foot 
may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim 
but is not required to provide assistance to a claimant if 
there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. 
§§ 5103A, 5107(a) (West Supp. 2001); 38 C.F.R. §§ 3.102, 
3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, 
if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103 (West Supp. 2001); 38 C.F.R. 
§ 3.159(b) (2002).  

The record reflects that VA has made reasonable efforts to 
notify the appellant and his representative of the 
information and medical evidence necessary to substantiate 
his claims of service connection for residuals of a left 
foot injury.  The appellant and his representative were 
provided with a copy of the appealed October 1994 rating 
decision, a December 1994 statement of the case, and 
supplement statements of the case dated in June 1995, 
December 1996, May 1999, and July 1999.  These documents 
provided notice of the law and governing regulations, as 
well as the reasons for the determinations made regarding 
his claim.  Although the Board's August 2000 decision has 
no adjudicative authority (as to the claim in question) 
due to the Court's order of vacatur, in that decision the 
Board informed the appellant of the requirement to submit 
medical evidence of a nexus linking his current foot 
disorders to service.  VA has also made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Moreover, in a March 2002 letter, the veteran 
was notified of the VCAA.  He was also told what evidence 
he needed to submit to substantiate his claim; what VA has 
done to assist him; and what VA would do to assist him.  
Given the foregoing, the appellant has received the notice 
and assistance contemplated by law, and adjudication of 
the claim at this juncture poses no risk of prejudice to 
the appellant.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

II.  Factual Background

The veteran's service medical records contain no records 
of complaints, diagnoses, or treatments for a left foot 
injury or residuals thereof.  The veteran's service 
separation examination report dated in February 1971 
indicates that his feet were normal.  

The claims folder contains several VA outpatient treatment 
records dated from 1994 to 1996.  These records show 
treatment for gouty arthritis of the left foot.  In 
October 1994, the veteran received VA outpatient treatment 
for complaints of bunion pain and pain on the top of the 
left foot, as well as swelling with pain on the outside 
ankle on the left upon excessive walking.  The veteran 
reported having bunion pain since the early 1980's, and 
having pain and swelling that began in the early 1970's, 
after separation from service.  The physician examined the 
veteran's left foot and assessed hallux abducto valgus of 
the left foot, lateral ankle instability with 
sprain/strain, mild sprain/strain of the extensor tendons, 
pes planus bilaterally, and gout.

In a December 1994 statement the veteran reported that he 
injured his left foot while stationed aboard a ship at 
Pearl Harbor, Hawaii.  He stated that while engaged in 
duties unloading the ship a jeep accidentally ran over his 
left foot. 

In a December 1994 VA Form 9, the veteran clarified that 
he was stationed aboard the USS Sample when the jeep 
accidentally ran over his foot.

The veteran appeared at a hearing before a hearing officer 
at the RO in March 1995.  He testified to the same facts 
addressed in his December 1994 statement and his December 
1994 VA Form 9.  He added that he was not treated for his 
left foot injury in service even though the foot was 
painful and swollen, with intermittent pain continuing in 
service and thereafter.  He testified that he was first 
treated for residuals of a left foot injury in 1980, nine 
years post service.  He testified that he had served 
aboard the same two ships as his brother, and his brother 
could corroborate his injury to his left foot.  He 
explained that they had requested and received 'brotherly 
duty', meaning stationing aboard the same ships.

In a May 1995 letter, the veteran's brother stated that he 
and the veteran served aboard the USS Sample and the USS 
Kretchmer during the veteran's tour of duty.  He stated 
that he recalled that the veteran had injured his foot 
when a jeep ran over it while they were stationed aboard 
the USS Sample, and also recalled that the veteran had 
been in a lot of pain when they were being transferred to 
the USS Kretchmer.  

Service personnel records of the veteran and his brother 
reflect that the veteran served aboard two of the same 
ships as his brother during his tour of duty: the USS 
Sample and the USS Kretchmer.

At a January 1996 VA examination of the left foot, the 
veteran reported injuring his left ankle and left foot in 
1969 in Hawaii when he was accidentally run over by a 
jeep.  He reported having seen a doctor without specific 
diagnosis or treatment.  The veteran reported that since 
that time he has had intermittent pain and swelling 
especially with prolonged standing, lessened by Naproxen.  
The examiner noted that the claims folder was not 
available.  Upon examination of the left foot, there was 
normal appearance without deformity.  There was no 
swelling, fluid, heat, erythema, or tenderness.  There was 
normal temperature, color, and vasculature.  There was no 
palpable fracture, and digits all had normal range of 
motion.  The left ankle also had normal appearance without 
deformity, with no swelling, fluid, heat, erythema, 
tenderness, or crepitus.  Range of motion of the left 
ankle was from 10 degrees dorsiflexion to 40 degrees 
plantar flexion.  The veteran arose and stood normally, 
walked with normal gait, and demonstrated normal heel and 
toe walking, though he hopped slightly better on the right 
foot.  The examiner assessed normal left ankle on 
objective clinical examination.

January 1996 VA X-rays of the left foot showed a small 
calcified density just inferior to the medial malleolus 
and a small calcified density inferior to the lateral 
malleolus.  The examiner assessed that these probably 
represented additional ossification centers, though "old 
trauma cannot be totally excluded."  The examiner noted 
that the remainder of the left ankle was unremarkable.

In a March 1996 letter, S. Kleger, DPM, stated that the 
veteran had been a patient since July 1985, with clinical 
examination, X-rays, and laboratory studies resulting in a 
diagnosis of gouty arthritis in the left first metatarsal 
phalangeal joint.  The veteran was treated for acute gouty 
flare-ups in that joint several times over the years, 
responding well to treatment.

The veteran was hospitalized at a VA facility in March 
1996 based on complaints of three weeks of pain and 
swelling in the left foot typical of his gouty pain, but 
with increased swelling and duration.  Histories were 
reported of gout, and left foot trauma in service with a 
jeep running over the foot without skin breakage.  Foot X-
rays on admission showed a suggestion of degenerative 
joint disease at the first metatarsal; erosion secondary 
to gout could not be ruled out as a cause.  X-rays also 
showed narrowing of the metatarsophalangeal joint and 
degenerative changes and erosion suggested in the 
navicular/cuboid area.  A bone scan showed increased 
uptake in the area of the first metatarsal joint 
consistent with gouty arthritis.

The veteran underwent VA examination in March 2002.  The 
examiner indicated he reviewed the veteran's claims file 
in connection with the examination.  During the 
examination, the veteran reported that in 1970 a jeep ran 
over the proximal left foot.  He stated that his ankle and 
foot were swollen and that he was treated with elevation 
and wrapping.  The physician noted that 15 years after the 
injury, the veteran started having pain and swelling of 
his left big toe and was diagnosed as having gouty 
arthritis.  He noted that the veteran received treatment 
by his podiatrist for gouty arthritis since 1985.  
Physical examination revealed minimal abnormal findings, 
however the veteran was noted to have a bunion on the left 
first metatarsophalangeal joint.  The physician diagnosed 
left foot hallux valgus deformity, early degenerative 
joint disease of the left ankle, and chronic ankle strain.  
The physician stated that there was no evidence that the 
veteran had gout symptoms or evidence of gouty arthritis 
until more than 13 years after he was released from active 
duty.  He related that there was no evidence of evaluation 
or treatment of his left foot/ankle injury while in 
service.  He noted that the veteran submitted a letter 
from his brother indicating that the veteran had left foot 
swelling in service.  The examiner stated that based on 
the veteran's history, he most likely sustained a severe 
strain to his ankle in service which resolved with 
conservative therapy.  The examiner reported that the 
veteran's current gouty arthritis and early degenerative 
arthritis and bunion were not related to the alleged 
strain in service.

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303.  When a veteran had active service for 90 days or 
more, and certain chronic diseases, including arthritis, 
are manifest to a compensable degree within the year after 
such active service, service connection will be rebuttably 
presumed for the condition.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

The veteran asserts that he injured his left foot in 
service and that his current left foot disorders are 
related to the service injury.  A review of the veteran's 
service medical records is negative for any complaints, 
diagnosis or treatment for a left foot injury.  His 
February 1971 service separation examination revealed that 
his feet were normal.  The claims file shows that the 
veteran was treated by his podiatrist beginning in July 
1985, several years following his service discharge, for 
gouty arthritis in his left first metatarsal phalangeal 
joint.  Since arthritis was diagnosed years after his 
discharge from service, service connection on a 
presumptive basis is not warranted.  See 38 C.F.R. 
§§ 3.307, 3.309.  The Board observes that medical reports 
from 1994 to 2002 shows that the veteran has been treated 
or diagnosed for the following conditions: bunion pain, 
hallux abducto valgus of the left foot, lateral ankle 
instability with sprain/strain, mild sprain/strain of the 
extensor tendons, pes planus bilaterally, gout, left foot 
hallux valgus deformity, early degenerative joint disease 
of the left ankle, and chronic ankle strain.

The question that must be addressed in the instant case is 
whether there is any medical evidence linking the 
veteran's postservice left ankle disorders to service, 
including an incident thereof.  A review of the record 
fails to demonstrate any competent medical evidence 
showing that the post-service left ankle disorders are 
related to his active military service.  In fact, in March 
2002, a VA physician, based upon examination of the 
veteran and a review of the claims file, indicated that 
the veteran's postservice left ankle disorders were not 
related to his military service.  The examiner noted that 
there was no evidence that the veteran had gout symptoms 
or evidence of gouty arthritis until more than 13 years 
after he was released from active duty.  The examiner also 
stated that there was no evidence of evaluation or 
treatment of the veteran's left foot/ankle injury while in 
service.  The examiner noted the letter from the veteran's 
brother to the effect that the veteran sustained an injury 
to the left foot.  The examiner reported that based on the 
veteran's history, he more than likely sustained a severe 
strain to his ankle in service which was resolved with 
conservative therapy.  The examiner stated that the 
veteran's present gouty arthritis and early degenerative 
arthritis and bunion were not related to his alleged 
strain in service.

The veteran's assertion that his current left foot 
disorders are related to service cannot serve to provide a 
medical nexus to service.  The veteran is not competent to 
offer opinions regarding medical diagnosis or causation.  
As a lay person, he lacks the capability to provide 
evidence that requires specialized knowledge, skill, 
experience, training or education.  If the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required.  Grottveit v. 
Brown, 5 Vet.App. 91 (1993).

In the absence of competent medical evidence showing a 
nexus between the veteran's active military service and 
his current left foot disorders, the Board must find that 
the preponderance of the evidence is against the claim of 
service connection for residuals of a left foot injury; 
the benefit-of-the doubt doctrine is inapplicable and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for residuals of a left foot injury is 
denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

